NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                               _______________

                                    No. 09-4592
                                  _______________

                          UNITED STATES OF AMERICA

                                           v.

                                GREGORY WOODS,

                                            Appellant
                                  _______________

                    On Appeal from the United States District Court
                        For the Middle District of Pennsylvania
                    (D.C. Criminal Action No. 3-06-cr-00063-001)
                     District Judge: Honorable A. Richard Caputo
                                   _______________

                      Submitted Under Third Circuit LAR 34.1(a)
                                 November 17, 2010
                                 _______________

            Before: AMBRO, FISHER, and GREENBERG, Circuit Judges

                         (Opinion filed: November 22, 2010)
                                 _______________

                                     OPINION
                                  _______________

AMBRO, Circuit Judge

      Gregory Woods, who pled guilty to one count of a multi-count drug-related

indictment pursuant to a plea agreement, now seeks to withdraw that plea. He claims the
drugs involved belonged to another, and produced an affidavit of his alleged co-

conspirator to support that claim.

       The District Court, per Judge Caputo, dealt thoroughly with Woods’ claims, so

much so that we have nothing to add to the Court’s analysis, and thus affirm.




                                            2